Exhibit 10.2

SILICON GRAPHICS INTERNATIONAL CORP.
FIRST AMENDMENT TO EMPLOYMENT LETTER






This FIRST AMENDMENT TO EMPLOYMENT LETTER (this “First Amendment”), effective
December 20, 2012 (the “Effective Date”), is executed by and between Silicon
Graphics International Corp., a Delaware corporation (“SGI”), and Robert Nikl
(the “Executive”). SGI and the Executive are each individually referred to as a
“Party” and are collectively referred to as the “Parties” herein.


RECITALS


Whereas, Executive and SGI have entered into an employment letter dated April
27, 2012 (the
“Employment Letter”); and


Whereas, the parties desire to amend the Employment Letter.


AGREEMENT


Now therefore, in consideration of the mutual promises and covenants set forth
in this First Amendment, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that upon the Effective Date, the Employment
Letter is hereby amended as follows:


1. Section 9 of the Employment Letter is hereby amended to read in its entirety
as follows:


CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and you sign, date, return to the Company and allow to become
effective a release of all claims in a form satisfactory to the Company in its
sole discretion (the “Release”), then in lieu of any Severance Benefits set
forth in Section 10 herein, you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”); provided that
you must execute and return the Release on or before the date specified by the
Company in the prescribed form (the “Release Deadline”). The Release Deadline
will in no event be later than fifty (50) days after your separation. If you
fail to return the Release on or before the Release Deadline, or if you revoke
the Release, then you will not be entitled to the benefits described in this
Section 9. The severance payments will commence within sixty (60) days after
your separation and, once they commence, will include any unpaid amounts accrued
from the date of your separation. However, if the 60‐day period described in the
preceding sentence spans two calendar years, then the payments will in any event
begin in the second calendar year.


a.
Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
become fully vested upon the closing of a Change in Control of the Company;





--------------------------------------------------------------------------------

Exhibit 10.2

b.
Severance Pay. You will be eligible to receive severance pay in the total amount
equal to the sum of (i) twelve (12) months of your base salary in effect as of
the employment termination date (ii) the full amount of your annual performance
bonus at target, and (iii) the prorated amount of your annual performance bonus
at target for the year in which the termination occurred. The severance pay will
be paid in one lump sum payment, subject to required payroll deductions and
withholdings; and

c.
COBRA Benefits. If you timely elect and continue to remain eligible for
continued group health insurance coverage under federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your employment termination date (including
dependent coverage, if applicable) for twelve (12) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Company if you become eligible for group health insurance coverage through a
new employer within twelve (12) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) twelve (12)
months after your employment termination date.



2. Section 10 of the Employment Letter is hereby amended to read in its entirety
as follows:


SEVERANCE BENEFITS. If, at any time other than during the twelve (12) month
period following a Change in Control, your employment is terminated by the
Company without Cause, or by you for Good Reason; and if you sign, date, return
to the Company and allow to become effective the Release, then you shall be
entitled to receive the following severance benefits (the “Severance Benefits”);
provided that you must execute and return the Release on or before the Release
Deadline. If you fail to return the Release on or before the Release Deadline,
or if you revoke the Release, then you will not be entitled to the benefits
described in this Section 10. The severance payments will commence within sixty
(60) days after your separation and, once they commence, will include any unpaid
amounts accrued from the date of your separation. However, if the 60‐day period
described in the preceding sentence spans two calendar years, then the payments
will in any event begin in the second calendar year.


3. Section 12 of the Employment Letter is hereby amended to read in its entirety
as follows:


DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance




--------------------------------------------------------------------------------

Exhibit 10.2

benefits is a separate “payment” for purposes of Treas. Reg. Section
1.409A‐2(b)(2)(i), and the severance benefits are intended to satisfy the
exemptions from application of Section 409A provided under Treasury Regulations
Sections 1.409A‐1(b)(4), 1.409A‐1(b)(5) and 1.409A‐1(b)(9). However, if such
exemptions are not available and you are, upon separation from service, a
“specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits payments shall be delayed until the earlier of
(i) six (6) months and one day after your separation from service and (ii) your
death. Upon the expiration of the applicable deferral period, any payments which
would have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest). Any termination of your
employment is intended to constitute a “separation from service” and will be
determined consistent with the rules relating to a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A‐1. It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A‐2(b)(2)(i). To the
extent that any provision of this Agreement is ambiguous as to its compliance
with Section 409A of the Code, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A of the Code. Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in‐kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in‐kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in‐kind benefit be subject to liquidation or exchange for another benefit.


4. Except as amended herein, the Employment Letter shall remain in full force
and effect without modification thereto.


[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.


SILICON GRAPHICS INTERNATIONAL CORP.     EXECUTIVE


By: /s/ Jennifer Pratt
Name: Jennifer Pratt
Title: SVP, Human Resources
Signature Date: December 17, 2012


By: /s/ Robert Nikl
Name: Robert Nikl
Title: Executive Vice President and Chief Financial Officer
Signature Date: December 20, 2012




